Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election with traverse of Group I (claims 1-11 and 25, drawn to a monoclonal antibody or antigen- binding fragment thereof, that recognizes an epitope within the acid box domain of tyrosine kinase fibroblast growth factor receptor 4 (FGFR4), wherein the epitope is FGFR comprised between amino acids 119 to 156 of human FGFR4) in the reply filed on 03/21/2022 is acknowledged. In response to the species election requirement, Applicant elected an antibody comprising a VH comprising the amino acid sequence of SEQ ID NO: 1 and a VL comprising the amino acid sequence of SEQ ID NO: 11; and an antibody comprising a heavy chain comprising a CDR1 set forth in SEQ ID NO: 5, a CDR2 set forth in SEQ ID NO: 7, a CDR3 set forth in SEQ ID NO: 9, and a light chain comprising a CDR1 set forth in SEQ ID NO: 14, a CDR2 set forth in SEQ ID NO: 16, a CDR3 set forth in SEQ ID NO: 17.
The traversal is on the grounds (i).that Dennis teaches an anti-FGFR4 antibody that binds a polypeptide consisting essentially of or consisting of amino acid numbers 150 to 170 of the mature human FGFR4 amino acid sequence (cf. para. [0012] and claim 6). Although Dennis cites with SEQ ID NO: 39 in Fig. 18 an "exemplary human FGFR4 amino acid sequence" (cf. para. [0056]), Dennis fails to associate a specific amino acid sequence with the "mature human FGFR4 amino acid sequence" referred to in the general description and in claim 6; (ii). that Dennis thus does not disclose an antibody binding an epitope within a fragment of FGFR4 consisting of amino acids 150 to 170 of SEQ ID NO: 39; (iii).that Dennis explicitly teaches a mature human FGFR4 amino acid sequence, while the present invention explicitly refers to the human precursor FGFR4 amino acid sequence that includes the signal peptide, as explicitly stated in Example 8; and (iv). that even if Dennis identifies an antibody that binds to a polypeptide having an overlap of seven amino acids (which Dennis does not), the present inventors have shown in e.g. Example 10 (Fig. 26B) that the claimed antibody does not bind to a seven amino acid epitope of SEQ ID NO: 27 only, but to at least 14 discontinuous amino acids within this sequence. An antibody binding to the terminal amino acids of SEQ ID NO: 27 is this different from an antibody binding amino acids over the entire length of SEQ ID NO: 27.
Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. First, it is well within the skill and knowledge to identify that the amino acid sequence of SEQ ID NO: 38 provided in Figure 18 is a mature FGFR4. Second, claim 1 does not provide the amino acid sequence of the human FGFR4 and does not define whether it is full length or mature human FGFR4. Third, claim 1 does not limit to those antibodies disclosed in Example 10 (Fig. 26B). Thus, the teachings of US 2014/0037624 A1 meet the limitations of claim 1. 
The requirement is still deemed proper and is therefore made FINAL.
2. Claims 1-11, 14-16, 18-21, and 23-27 are pending. Claims 1-6, 11, and 25 are currently under consideration. Claims 7-10, 14-16, 18-21, 23-24, and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species.  

Information Disclosure Statement
3. The information disclosure statement filed on 08/18/2020 is considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
4. The drawings filed on 02/07/2020 are accepted by the examiner.  


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-6, 11, and 25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  1-6, 11, and 25
Claim 1 is drawn to a monoclonal antibody, or antigen- binding fragment thereof, that recognizes an epitope within the acid box domain of tyrosine kinase fibroblast growth factor receptor 4 (FGFR4), wherein the epitope is comprised between amino acids 119 to 156 of human FGFR4, wherein the monoclonal antibody, or antigen-binding fragment thereof, inhibits fibroblast growth factor 19 (FGF 19) binding to FGFR4. Claim 2 limits the epitope to be between amino acids 127 to 154 of human FGFR4, whereas claim 3 limits the epitope to the amino acid sequence set forth in SEQ ID NO: 27. Claims 1 and 2 do not define the amino acid sequence of human FGFR4 and thus the epitope that the monoclonal antibody binds. Claims 1-3 do not require that the monoclonal antibodies possess any conserved structure nor other disclosed distinguishing feature.
Claim 4, (vii), is drawn to a monoclonal antibody that comprises a CDR1, CDR2 or CDR3 of any of (i) to (vi), wherein anyone of said CDRs differs by one or two amino acids compared with at least one of the respective sequences of (i) to (vi) provided that the antibody or antigen- binding fragment thereof keeps its binding specificity. Claim 5 is drawn to a monoclonal antibody that comprises a heavy chain variable region encoded by a nucleotide sequence having at least 80% identity with any of the sequences as set forth in SEQ ID NO: 18-22 or SEQ ID NO: 92-96 and a light chain variable region encoded by a nucleotide sequence having at least 80% identity with any of the sequences as set forth in SEQ ID NO: 23-26 or SEQ ID NO: 97-99, provided that the antibody keeps its binding specificity. Claim 6, in part, is drawn to a monoclonal antibody that comprises a heavy chain variable region comprising an amino acid sequence as set forth in any one of SEQ ID NO: 1- 4 or SEQ ID N.84-88 or a sequence having at least 85% identity with any of said sequences, and a light chain variable region comprising an amino acid sequence of any one of SEQ ID NO: 10-13 or SEQ ID N. 89-91 or a sequence having at least 85% identity with any of said sequences. Claim 11 is drawn to a monoclonal antibody comprising a heavy chain comprising a CDRH 1 as set forth in SEQ ID NO: 5, a CDRH2 as set forth in SEQ ID NO: 7 and a CDRH3 as set forth in SEQ ID NO: 9, and a light chain comprising a CDRL1 as set forth in SEQ ID NO: 14, a CDRL2 as set forth in SEQ ID NO: 16 and a CDRL3 as set forth in SEQ ID NO: 17, wherein optionally one or more of said CDRs differs in 1 or 2 amino acids from the above mentioned sequences. Thus, claims 4-6 and 11 do not require that the monoclonal antibodies possess three intact CDRs in each of the heavy chain variable region and the light chain variable region. 
Claim 25 is drawn to a pharmaceutical composition comprising a monoclonal antibody, or antigen-binding fragment thereof, of claim 1 and at least one pharmaceutically acceptable vehicle and/or excipient, wherein optionally the pharmaceutical composition comprises one or more further active ingredients, and optionally one or more further active ingredients comprises: an antineoplastic agent, a small-molecule inhibitor, an anti-tumor agent or a chemotherapeutic agent. Claim 25 does not require that the antineoplastic agent, the small-molecule inhibitor, the anti-tumor agent or the chemotherapeutic agent possess any conserved structure nor other disclosed distinguishing feature.
The specification discloses monoclonal antibodies that comprise a set of specific combination of CDRs for the heavy chain and light chain (Tables 1-2). The specification also discloses the heavy chai variable region and the light chain variable region (page 26-28). In particular, the specification discloses a number of monoclonal antibodies (Table 3 on page 30-31). However, such a disclosure is insufficient to support the broad genus of monoclonal antibodies encompassed in the instant claims. 
The FGFR4 antibodies are known in the art. The prior art also teaches a monoclonal antibody that binds to an epitope comprising amino acid resides 150 to 170 of human FGFR4 shown in Fig. 18 (US 2014/0037624 A1, page 1, right column, paragraph [0012]). Seven amino acid residues (amino acid residues 150 to 156 of human FGFR4) falls within the epitope recited in claim 1, whereas five amino acid residues (amino acid residues 150 to 154 of human FGFR4) falls within the epitope recited in claim 2. However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other monoclonal antibodies might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of monoclonal antibodies.   
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of monoclonal antibodies, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the monoclonal antibodies. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
7. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
8. Claims 1-2 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 1 recites “amino acids 119 to 156 of human FGFR4”, whereas claim 2 recites amino acids 127 to 154 of human FGFR4”. However, the claims do not provide a reference amino acid sequence identifier.  
(ii). Claim 25 is indefinite because it recites the following ambiguous language: “wherein optionally the pharmaceutical composition comprises one or more further active ingredients, and optionally one or more further active ingredients comprises: a antineoplastic agent, a small-molecule inhibitor, an anti-tumor agent or a chemotherapeutic agent.” Moreover, an antineoplastic agent is a medication used to treat cancer. An antineoplastic drug is also called an anticancer, chemotherapy, chemo, cytotoxic, or hazardous drug. Thus, an antineoplastic agent, an anti-tumor agent, and a chemotherapeutic agent are referred to the same drug or agent.    
9. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 23 recites the broad recitation “a small-molecule inhibitor”, the claim also recites “a(n) antineoplastic agent, an anti-tumor agent or a chemotherapeutic agent.”, which is the narrower statement of the range/limitation. 

Claim Rejections[Symbol font/0xBE]35 USC § 112(d)

10. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11. Claims 4-5 are rejected under 35 U.S.C. 112(d) as being of improper form for failing to further limit the subject matter of a previous claim 1.
Claims 4-5 recite a limitation, “wherein the monoclonal antibody or antigen-binding fragment thereof binds to an acid box of FGFR4 or a portion thereof".  However, claim 1 recites a limitation “a monoclonal antibody, or antigen- binding fragment thereof, that recognizes an epitope within the acid box domain of tyrosine kinase fibroblast growth factor receptor 4 (FGFR4), wherein the epitope is comprised between amino acids 119 to 156 of human FGFR4,”. Thus, claims 4-5 do not further limit claim 1.


Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

12. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13. Claims 1-2 and 25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2014/0037624 A1.
US 2014/0037624 A1 teaches a monoclonal antibody that binds to an epitope comprising amino acid resides 150 to 170 of human FGFR4 shown in Fig. 18 (page 1, right column, paragraph [0012]; claims 6 and 12). Seven amino acid residues (amino acid residues 150 to 156 of human FGFR4) falls within the epitope recited in claim 1, whereas five amino acid residues (amino acid residues 150 to 154 of human FGFR4) falls within the epitope recited in claim 2. The antibody inhibits the binding of FGF19 to FGFR4 (page 1, right column, paragraph [0013]). US 2014/0037624 A1 also teaches a pharmaceutical composition comprising a monoclonal antibody (page 20, right column, paragraph [0245]). Thus, the teachings of US 2014/0037624 A1 meet the limitations of claims 1-2 and 25.

Claim Objections
14. Claim 3 is objected to because “SEEQ ID N.27” should be amended to “SEQ ID NO: 27”. Appropriate correction is required.

Conclusion
15. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
May 21, 2022